ICJ_091_ApplicationGenocideConvention_BIH_SCG_1996-07-11_JUD_01_PO_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PRÉVENTION
ET LA RÉPRESSION DU CRIME DE GÉNOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

EXCEPTIONS PRELIMINAIRES

ARRET DU 11 JUILLET 1996

1996

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING APPLICATION OF
THE CONVENTION ON THE PREVENTION AND
PUNISHMENT OF THE CRIME OF GENOCIDE

(BOSNIA AND HERZEGOVINA vy. YUGOSLAVIA)

PRELIMINARY OBJECTIONS

JUDGMENT OF 11 JULY 1996
Mode officiel de citation:

Application de la convention pour la prévention et la répression
du crime de génocide, exceptions préliminaires, arrêt,
C.LJ. Recueil 1996, p. 595

Official citation:

Application of the Convention on the Prevention and Punishment
of the Crime of Genocide, Preliminary Objections, Judgment,
I. C.J. Reports 1996, p. 595

 

N° de vente:
ISSN 0074-4441 Sales number 680
ISBN 92-1-070744-3

 

 

 
1996
11 juillet
Rôle général
n°91

595

COUR INTERNATIONALE DE JUSTICE
ANNÉE 1996

11 juillet 1996

AFFAIRE RELATIVE À L’APPLICATION
DE LA CONVENTION POUR LA PREVENTION
ET LA REPRESSION DU CRIME DE GENOCIDE

(BOSNIE-HERZEGOVINE c. YOUGOSLAVIE)

EXCEPTIONS PRELIMINAIRES

Compétence de la Cour — Retrait de la quatrième exception préliminaire de
la Yougoslavie — Article IX de la convention sur le génocide :

a) Compétence ratione personae — Intention exprimée par la Yougoslavie de
demeurer liée par les traités auxquels était partie l’ex- Yougoslavie — Il n'a pas
été contesté que la Yougoslavie soit partie à la convention sur le génocide —
Notification de succession adressée au Secrétaire général de l'Organisation des
Nations Unies par la Bosnie-Herzégovine — Accession à l'indépendance de la
Bosnie-Herzégovine et admission aux Nations Unies. — L'article XT de la
convention sur le génocide ouvre celle-ci à «tout Membre des Nations Unies » —
La Bosnie-Herzégovine pouvait devenir partie à la convention sur le génocide
par l'effet du mécanisme de la succession d'Etats — Défaut de reconnaissance
mutuelle des Parties au moment du dépôt de la requête — Article X des accords
de Dayton-Paris — Principe selon lequel la Cour ne doit pas sanctionner un
défaut qui affecterait un acte de procédure et auquel la partie requérante pour-
rait aisément porter remède.

b) Compétence ratione materiae —- Existence d’un différend juridique — Dif-
férend entrant dans les prévisions de l’article IX de la convention sur le génocide
— Applicabilité de la convention sans considération particulière pour les cir-
constances liées au caractère interne ou international d’un conflit — La question
de savoir si la Yougoslavie a été partie prenante au conflit en cause relève du
fond — L'obligation qu'a chaque Etat de prévenir et de réprimer le crime de
génocide n'est pas limitée territorialement par la convention — L'article IX
n'exclut aucune forme de responsabilité d'Etat sous l'empire de la convention.

c) Etendue ratione temporis de la compétence de la Cour.

Bases supplémentaires de compétence invoquées par la Bosnie-Herzégovine
— Lettre du 8 juin 1992 des présidents du Monténégro et de Serbie — Traité

4
596 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

entre les Puissances alliées et associées et le Royaume des Serbes, Croates et
Slovènes du 10 septembre 1919 — Acquiescement à la compétence de la Cour
sur la base de l’article IX de la convention sur le génocide — Forum proroga-
tum.

Recevabilité de la requête — Evénements survenus, le cas échéant, dans un
contexte de guerre civile — Chef d'Etat présumé pouvoir agir au nom de l'Etat
dans ses relations internationales et reconnu comme tel.

Absence d'abus des droits tirés par la Yougoslavie du paragraphe 6 de l'ar-
ticle 36 du Statut et de l'article 79 du Règlement.

ARRÊT

Présents: M. Bepsaout, Président; M. SCHWEBEL, Vice-Président, MM. Opa,
GUILLAUME, SHAHABUDDEEN, WEERAMANTRY, RANJEVA, HERCZEGH,
Su, KOROMA, VERESHCHETIN, FERRARI BRAVO, PARRA-ARANGUREN,
juges; MM. LAUTERPACHT, KRECA, juges ad hoc; M. VALENCIA-
Ospina, Greffier.

En Vaffaire relative à Papplication de la convention pour la prévention et la
répression du crime de génocide,

entre

la République de Bosnie-Herzégovine,
représentée par
S. Exc. M. Muhamed Sacirbey, ambassadeur et représentant permanent de la

République de Bosnie-Herzégovine auprès de l'Organisation des Nations
Unies,

comme agent;
M. Phon van den Biesen, avocat au barreau d’Amsterdam,
comme agent adjoint, conseil et avocat;

M. Thomas M. Franck, professeur 4 la faculté de droit et directeur du centre
d’études internationales de l’Université de New York,

M. Alain Pellet, professeur à l’Université de Paris X-Nanterre et à l’Institut
d’études politiques de Paris,

M Brigitte Stern, professeur à l’Université de Paris I (Panthéon-Sorbonne),

comme conseils et avocats;

M. Khawar M. Qureshi, membre du barreau d'Angleterre, Lecturer in Law
au King’s College de Londres,

M”* Vasvija Vidovié, ministre-conseiller à l’ambassade de la République de
Bosnie-Herzégovine aux Pays-Bas, représentant de la République de
Bosnie-Herzégovine auprès du Tribunal pénal international pour l’ex-
Yougoslavie,

M. Marc Weller, directeur adjoint des études au centre d’études internatio-
nales de l’Université de Cambridge, membre de la faculté de droit de l’Uni-
versité de Cambridge,

comme conseils ;
597 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

M. Pierre Bodeau, allocataire-moniteur à l’Université de Paris X-Nanterre,
M. Michiel Pestman, avocat au barreau d'Amsterdam,
M. Thierry Vaissière, chercheur au Cedin-Paris I (Panthéon-Sorbonne),

comme conseillers ;
M. Hervé Ascencio, allocataire-moniteur à l’Université de Paris X-Nanterre,

M°° Marieke Drenth,
M”* Froana Hoff,

M. Michael Kellogg,
M. Harold Kocken,
M”* Nathalie Lintvelt,
M. Sam Muller,

M. Joop Nijssen,

M. Eelco Szabo,

comme assistants,
et

la République fédérative de Yougoslavie,
représentée par
M. Rodoljub Etinski, conseiller juridique principal au ministére des affaires
étrangéres de la République fédérative de Yougoslavie, professeur de droit
international à l’Université de Novi Sad,
M. Djordje Lopitié, chargé d’affaires à l’ambassade de la République fédé-
rative de Yougoslavie aux Pays-Bas,
comme agents;

M. Ian Brownlie, C.B.E., F.B.A., Q.C., professeur de droit international
public, titulaire de la chaire Chichele à l’Université d’Oxford,

M. Miodrag Mitié, ancien ministre adjoint des affaires étrangères de la
République fédérative de Yougoslavie,

M. Eric Suy, professeur à l’Université catholique de Louvain (K.U. Leuven),
ancien Secrétaire général adjoint et conseiller juridique de l'Organisation
des Nations Unies, |

comme conseils et avocats;

M. Stevan Djordievié, professeur de droit international à l’Université de Bel-
grade,

M. Shabtai Rosenne, membre du barreau d’Israél,

M. Gavro Perazié, professeur de droit international à l’Université Podgorica,

comme conseils,

LA Cour,

ainsi composée,

après délibéré en chambre du conseil,
rend l'arrêt suivant :

1. Le 20 mars 1993, le Gouvernement de la République de Bosnie-Herzégo-
vine (dénommée ci-après la «Bosnie-Herzégovine») a déposé au Greffe de la
Cour une requête introductive d’instance contre le Gouvernement de la Répu-

6
598 APPLICATION DE CONVENTION GENOCIDE (ARRÊT)

blique fédérative de Yougoslavie (dénommée ci-après la « Yougoslavie») au
sujet d’un différend concernant d’une part une série de violations alléguées de
la convention pour la prévention et la répression du crime de génocide (dénom-
mée ci-après la «convention sur le génocide»), adoptée par l’Assemblée géné-
rale des Nations Unies le 9 décembre 1948, et d’autre part diverses questions
qui, selon la Bosnie-Herzégovine, seraient liées à ces violations. La requête
invoquait comme base de compétence de la Cour l’article IX de la convention
sur le génocide.

2. Conformément au paragraphe 2 de l’article 40 du Statut, la requête a été
immédiatement communiquée au Gouvernement yougoslave par le Greffier;
conformément au paragraphe 3 de cet article, tous les Etats admis à ester
devant la Cour ont été informés de la requête.

3. Conformément à l’article 43 du Règlement, le Greffier a adressé la noti-
fication prévue au paragraphe 1 de l’article 63 du Statut à tous les Etats qui
sont apparus comme étant parties à la convention sur le génocide selon les
informations communiquées par le Secrétaire général de l'Organisation des
Nations Unies en tant que dépositaire; le Greffier a en outre adressé au
Secrétaire général la notification prévue au paragraphe 3 de Particle 34 du Sta-
tut.

4. Le 20 mars 1993, dès après le dépôt de sa requête, la Bosnie-Herzégovine
a présenté une demande en indication de mesures conservatoires en vertu de
Particle 41 du Statut. Le 31 mars 1993, agent de la Bosnie-Herzégovine a
déposé au Greffe, en l’invoquant comme base supplémentaire de compétence
de la Cour en l'espèce, le texte d’une lettre en date du 8 juin 1992 adressée au
président de la commission d’arbitrage de la conférence internationale pour la
paix en Yougoslavie par les présidents des Républiques du Monténégro et de
Serbie.

Le 1% avril 1993, la Yougoslavie a présenté des observations écrites sur la
demande de mesures conservatoires de la Bosnie-Herzégovine, dans lesquelles
elle a à son tour recommandé à la Cour d’indiquer à la Bosnie-Herzégovine des
mesures conservatoires.

Par une ordonnance en date du 8 avril 1993, la Cour, après avoir entendu les
Parties, a indiqué certaines mesures conservatoires à l’effet de protéger des
droits conférés par la convention sur le génocide.

5. Par une ordonnance en date du 16 avril 1993, le Président de la Cour a
fixé au 15 octobre 1993 la date d’expiration du délai pour le dépôt du mémoire
de la Bosnie-Herzégovine et au 15 avril 1994 la date d’expiration du délai pour
le dépôt du contre-mémoire de la Yougoslavie.

6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles s’est prévalue du droit que lui confère le paragraphe 3 de l’ar-
ticle 31 du Statut de procéder à la désignation d’un juge ad hoc pour siéger
en l'affaire: la Bosnie-Herzégovine a désigné M. Elihu Lauterpacht, et la You-
goslavie M. Milenko Kreéa.

7. Le 27 juillet 1993, la Bosnie-Herzégovine a présenté une nouvelle demande
en indication de mesures conservatoires; et, par une série de communications
ultérieures, elle a fait savoir qu’elle entendait modifier ou compléter cette
demande, ainsi que, dans certains cas, la requête, y compris la base de compé-
tence y invoquée. Par des lettres du 6 août et du 10 août 1993, Pagent de la
Bosnie-Herzégovine a indiqué que son gouvernement entendait invoquer comme
bases supplémentaires de compétence de la Cour en l’espèce, respectivement, le
traité entre les Puissances alliées et associées et le Royaume des Serbes, Croates
et Slovènes sur la protection des minorités, signé à Saint-Germain-en-Laye

7
599 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

le 10 septembre 1919, et le droit international de la guerre coutumier et con-
ventionnel ainsi que le droit international humanitaire; et, par une lettre
du 13 août 1993, l’agent de la Bosnie-Herzégovine a confirmé la volonté de
son gouvernement d’invoquer au même titre la lettre susvisée des présidents
du Monténégro et de Serbie, en date du 8 juin 1992 (voir paragraphe 4 ci-
dessus).

Le 10 août 1993, la Yougoslavie a également présenté une demande en indi-
cation de mesures conservatoires; et, les 10 août et 23 août 1993, elle a déposé
des observations écrites sur la nouvelle demande de la Bosnie-Herzégovine,
telle que modifiée ou complétée.

Par une ordonnance en date du 13 septembre 1993, la Cour, après avoir
entendu les Parties, a réaffirmé les mesures indiquées dans son ordonnance du
8 avril 1993 et a déclaré que ces mesures devaient être immédiatement et effec-
tivement mises en œuvre.

8. Par une ordonnance en date du 7 octobre 1993, le Vice-Président de la
Cour, à la demande de la Bosnie-Herzégovine, a reporté au 15 avril 1994 la
date d’expiration du délai pour le dépôt du mémoire; la date d’expiration du
délai pour le dépôt du contre-mémoire a été reportée, par la même ordonnance,
au 15 avril 1995. La Bosnie-Herzégovine a dûment déposé son mémoire dans le
délai ainsi prorogé.

9. Par une ordonnance en date du 21 mars 1995, le Président de la Cour, à la
demande de la Yougoslavie, a reporté au 30 juin 1995 la date d’expiration du
délai pour le dépôt du contre-mémoire. Dans le délai ainsi prorogé, la Yougo-
slavie, se référant au paragraphe 1 de l’article 79 du Règlement, a présenté des
exceptions préliminaires portant, respectivement, sur la recevabilité de la requéte
et sur la compétence de la Cour pour connaître de l’affaire. En conséquence,
par une ordonnance en date du 14 juillet 1995, le Président de la Cour, cons-
tatant qu’en vertu des dispositions du paragraphe 3 de l’article 79 du Règle-
ment la procédure sur le fond était suspendue, a fixé au 14 novembre 1995 la
date d’expiration du délai dans lequel la Bosnie-Herzégovine pourrait présenter
un exposé écrit contenant ses observations et conclusions sur les exceptions pré-
liminaires soulevées par la Yougoslavie. La Bosnie-Herzégovine a déposé un tel
exposé dans le délai ainsi fixé, et l’affaire s’est trouvée en état pour ce qui est
des exceptions préliminaires.

10. Par une lettre en date du 2 février 1996, l’agent de la Yougoslavie a sou-
mis à la Cour, «comme document pertinent aux fins de l’affaire», le texte de
Paccord-cadre général pour la paix en Bosnie-Herzégovine et ses annexes
(appelés collectivement «accord de paix»), paraphés à Dayton (Ohio) le
21 novembre 1995 et signés à Paris le 14 décembre 1995 (ci-après dénommés les
«accords de Dayton-Paris»).

11. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour a
décidé de rendre accessibles au public, à l’ouverture de la procédure orale, les
pièces de procédure et documents y annexés.

12. Des audiences publiques ont été tenues entre le 29 avril et le 3 mai 1996,
au cours desquelles ont été entendus en leurs plaidoiries et réponses:

. Rodoljub Etinski,
. Miodrag Mitié,

. Djordje Lopiüié,

. Eric Suy,

. Ian Brownlie,

. Gavro Perazié.

Pour la Yougoslavie :

SÉSSER
600

APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

Pour la Bosnie-Herzégovine: S. Exc. M. Muhamed Sacirbey,

M. Phon van den Biesen,
M. Alain Pellet,

MP Brigitte Stern,

M. Thomas M. Franck.

*

13. Dans la requéte, les demandes ci-aprés ont été formulées par la Bosnie-
Herzégovine:

«En conséquence, tout en se réservant le droit de reviser, compléter ou

modifier la présente requête, et sous réserve de la présentation à la Cour
des preuves et arguments juridiques pertinents, la Bosnie-Herzégovine prie
la Cour de dire et juger:

a)

b)

d)

J)

8)

h)

que la Yougoslavie (Serbie et Monténégro) a violé, et continue de
violer, ses obligations juridiques à l’égard du peuple et de l’Etat de
Bosnie-Herzégovine en vertu des articles premier, II a), II b), II c),
I d), I à), I b), Wc), i d), IT e), IV et V de la convention sur
le génocide;

que la Yougoslavie (Serbie et Monténégro) a violé et continue de
violer ses obligations juridiques à l’égard du peuple et de l'Etat de
Bosnie-Herzégovine en vertu des quatre conventions de Genève de
1949, de leur protocole additionnel I de 1977, du droit international
coutumier de la guerre, et notamment du règlement de La Haye de
1907 concernant la guerre sur terre, et d’autres principes fondamen-
taux du droit international humanitaire;

que la Yougoslavie (Serbie et Monténégro) a violé et continue de
violer les dispositions des articles 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13,
15, 16, 17, 18, 19, 20, 21, 22, 23, 25, 26 et 28 de la Déclaration
universelle des droits de homme vis-à-vis des citoyens de la Bosnie-
Herzégovine ;

que la Yougoslavie (Serbie et Monténégro), en violation de ses obli-
gations en vertu du droit international général et coutumier, a tué,
assassiné, blessé, violé, volé, torturé, enlevé, détenu illégalement et
exterminé des citoyens de la Bosnie-Herzégovine, et continue de le
faire;

qu’en traitant ainsi les citoyens de la Bosnie-Herzégovine, la Yougo-
slavie (Serbie et Monténégro) a violé et continue de violer les obli-
gations qu’elle a solennellement assumées en vertu du paragraphe 3
de l’article 1 et des articles 55 et 56 de la Charte des Nations Unies;
que la Yougoslavie (Serbie et Monténégro) a employé et continue
d'employer la force et de recourir à la menace de la force contre la Bos-
nie-Herzégovine en violation des paragraphes 1, 2, 3 et 4 de l’article 2
et du paragraphe 1 de l’article 33 de la Charte des Nations Unies;
que la Yougoslavie (Serbie et Monténégro), en violation de ses obli-
gations en vertu du droit international général et coutumier, a utilisé et
utilise la force et la menace de la force contre la Bosnie-Herzégovine;
que la Yougoslavie (Serbie et Monténégro), en violation de ses obli-
gations en vertu du droit international général et coutumier, a violé et
viole la souveraineté de la Bosnie-Herzégovine du fait:

— d’attaques armées contre la Bosnie-Herzégovine par air et par terre;
601

10

i)

j)

k)

1)

0)

Pp)

APPLICATION DE CONVENTION GENOCIDE (ARRET)

— de la violation de l’espace aérien de la Bosnie-Herzégovine;
— d’actes directs et indirects de coercition et d’intimidation à l’en-
contre du Gouvernement de la Bosnie-Herzégovine ;

que la Yougoslavie (Serbie et Monténégro), en violation des obligations
que lui impose le droit international général et coutumier, est interve-
nue et intervient dans les affaires intérieures de la Bosnie-Herzégovine ;
que la Yougoslavie (Serbie et Monténégro), en recrutant, entraînant,
armant, équipant, finançant, approvisionnant et en encourageant,
appuyant, aidant et dirigeant des actions militaires et paramilitaires en
Bosnie-Herzégovine ou contre celle-ci par le moyen de ses agents et de
ses auxiliaires, a violé et viole ses obligations fondamentales et conven-
tionnelles expresses à l’égard de la Bosnie-Herzégovine et, en particu-
lier, ses obligations fondamentales et conventionnelles expresses en vertu
du paragraphe 4 de l’article 2 de la Charte des Nations Unies, de même
que ses obligations en vertu du droit international général et coutumier ;
que, vu les circonstances exposées ci-dessus, la Bosnie-Herzégovine
possède le droit souverain de se défendre et de défendre son peuple en
vertu de l’article 51 de la Charte des Nations Unies et du droit inter-
national coutumier, y compris en se procurant immédiatement auprès
d’autres Etats des armes, des matériels et fournitures militaires ainsi
que des troupes;

que, vu les circonstances exposées ci-dessus, la Bosnie-Herzégovine
possède le droit souverain en vertu de l’article 51 de la Charte des
Nations Unies et du droit international coutumier de demander à tout
Etat de l’assister immédiatement en se portant à son secours, y com-
pris par des moyens militaires (armes, matériels et fournitures mili-
taires, troupes, etc.);

que la résolution 713 (1991) du Conseil de sécurité imposant un
embargo sur les livraisons d’armes à l’ex-Yougoslavie doit être inter-
prétée d’une manière telle qu’elle ne porte pas atteinte au droit naturel
de légitime défense, individuelle ou collective, de la Bosnie-Herzégo-
vine en vertu de l’article 51 de la Charte des Nations Unies et des
règles du droit international coutumier ;

que toutes les résolutions ultérieures du Conseil de sécurité qui se réfé-
rent a la résolution 713 (1991) ou la réaffirment doivent étre inter-
prétées d’une maniére telle qu’elles ne portent pas atteinte au droit
naturel de légitime défense, individuelle ou collective, de la Bosnie-
Herzégovine en vertu des dispositions de l’article 51 de la Charte des
Nations Unies et des régles du droit international coutumier;

que la résolution 713 (1991) du Conseil de sécurité et toutes les réso-
lutions ultérieures du Conseil de sécurité qui s’y référent ou la réaffir-
ment ne doivent pas étre interprétées comme imposant un embargo
sur les livraisons d’armes à la Bosnie-Herzégovine, conformément aux
dispositions du paragraphe 1 de l’article 24 et de l’article 51 de la
Charte des Nations Unies et au principe coutumier d’ultra vires;
qu’en vertu du droit de légitime défense collective reconnu par l’ar-
ticle 51 de la Charte des Nations Unies tous les autres Etats parties à la
Charte ont le droit de se porter immédiatement au secours de la Bos-
nie-Herzégovine — à sa demande — y compris en lui fournissant
immédiatement des armes, des matériels et des fournitures militaires, et
des forces armées (soldats, marins, aviateurs, etc.);
602

q)

APPLICATION DE CONVENTION GENOCIDE (ARRET)

que la Yougoslavie (Serbie et Monténégro), et ses agents et auxiliaires,
sont tenus de mettre fin et de renoncer immédiatement à leurs viola-
tions susmentionnées de leurs obligations juridiques, et ont le devoir
exprès de mettre fin et de renoncer immédiatement:

— 4 leur pratique systématique de la «purification ethnique» des
citoyens et du territoire souverain de la Bosnie-Herzégovine;

— à l'assassinat, à l'exécution sommaire, à la torture, au viol, à l’enlè-
vement, à la mutilation, aux blessures, aux sévices physiques et
psychologiques et à la détention des citoyens de la Bosnie-Herzé-
govine;

— à la dévastation sauvage et aveugle de villages, de villes, de districts,
d’agglomérations et d’institutions religieuses en Bosnie-Herzégo-
vine;

— au bombardement de centres de population civile en Bosnie-Her-
zégovine, et spécialement de sa capitale, Sarajevo;

— à la poursuite du siège de centres de population civile de Bosnie-
Herzégovine, et spécialement de sa capitale, Sarajevo;

— à la privation de nourriture de la population civile de Bosnie-
Herzégovine;

— aux actes ayant pour effet d’interrompre, d’entraver ou de gêner
Pacheminement des secours humanitaires envoyés par la commu-
nauté internationale aux citoyens de Bosnie-Herzégovine;

— à toute utilisation de la force — directe ou indirecte, manifeste ou
occulte — contre la Bosnie-Herzégovine, et à toutes les menaces
d'utilisation de la force contre la Bosnie-Herzégovine;

— à toutes les violations de la souveraineté, de l’intégrité territoriale ou
de l’indépendance politique de la Bosnie-Herzégovine, y compris
toute intervention, directe ou indirecte, dans les affaires intérieures
de la Bosnie-Herzégovine ;

— à tout appui de quelque nature qu’il soit — y compris l’entraîne-
ment et la fourniture d’armes, de munitions, de fonds, de matériels,
d'assistance, d’instruction ou toute autre forme de soutien — à toute
nation, groupe, organisation, mouvement ou individu se livrant ou
se disposant à se livrer à des actions militaires ou paramilitaires en
Bosnie-Herzégovine ou contre celle-ci;

que la Yougoslavie (Serbie et Monténégro) est tenue de payer à la
Bosnie-Herzégovine, en son propre nom et en tant que parens patriae
de ses citoyens, des réparations pour les dommages subis par les per-
sonnes et les biens ainsi que par l’économie et l’environnement de la
Bosnie à raison des violations susvisées du droit international, dont le
montant sera déterminé par la Cour. La Bosnie-Herzégovine se réserve
le droit de présenter à la Cour une évaluation précise des dommages
causés par la Yougoslavie (Serbie et Monténégro). »

14. Dans la procédure écrite, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de la Bosnie-Herzégovine,
dans le mémoire:

11

«Sur la base des éléments de preuve et des arguments juridiques exposés

dans le présent mémoire, la Bosnie-Herzégovine
603

12

APPLICATION DE CONVENTION GENOCIDE (ARRÊT)

prie la Cour de dire et juger:

1. Que la République fédérative de Yougoslavie (Serbie et Monténé-
gro), directement ou par le truchement de ses auxiliaires, a violé et conti-
nue de violer la convention pour la prévention et la répression du crime de
génocide, en détruisant partiellement, et en tentant de détruire totalement,
des groupes nationaux, ethniques ou religieux, notamment mais non exclu-
sivement sur le territoire de la République de Bosnie-Herzégovine, en par-
ticulier la population musulmane, en se livrant aux actes suivants:

— meurtre de membres du groupe;

— atteinte grave à l’intégrité physique ou mentale de membres du groupe;

— soumission intentionnelle du groupe a des conditions d’existence visant
à entraîner sa destruction physique totale ou partielle;

— imposition de mesures aux fins d’entraver les naissances au sein du
groupe;

2. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
a violé et continue de violer la convention pour la prévention et la répres-
sion du crime de génocide en se rendant coupable d’entente en vue de com-
mettre le génocide, de complicité dans le génocide, de tentative de génocide
et d’incitation à commettre le génocide;

3. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
a violé et continue de violer la convention pour la prévention et la répres-
sion du crime de génocide en aidant et encourageant des individus et des
groupes se livrant à des actes de génocide;

4. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
a violé et continue de violer la convention pour la prévention et la répres-
sion du crime de génocide en manquant à son obligation de prévenir et de
punir les actes de génocide;

5. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
doit immédiatement mettre fin aux actes susmentionnés et prendre des
mesures immédiates et efficaces pour s’acquitter pleinement de ses obliga-
tions aux termes de la convention pour la prévention et la répression du
crime de génocide:

6. Que la République fédérative de Yougoslavie (Serbie et Monténégro)
doit effacer les conséquences de ses actes internationalement illicites et réta-
blir la situation qui existait avant que les violations de la convention pour
la prévention et la répression du crime de génocide ne fussent commises;

7. Que, sa responsabilité internationale étant engagée à raison des vio-
lations susmentionnées de la convention pour la prévention et la répression
du crime de génocide, la République fédérative de Yougoslavie (Serbie et
Monténégro) est tenue de payer à la Bosnie-Herzégovine, et cette dernière
est fondée à recevoir, en son propre nom et en tant que parens patriae de
ses citoyens, pleine réparation pour les dommages et les pertes causés,
réparation dont le montant sera déterminé par la Cour lors d’une phase
ultérieure de la procédure en l'instance.

La République de Bosnie-Herzégovine se réserve le droit de compléter
ou de modifier ses conclusions dans le cadre d’autres pièces de procédure.
La République de Bosnie-Herzégovine appelle également respectueuse-
ment l’attention de la Cour sur le fait qu’elle n’a pas réitéré, à ce stade,
plusieurs des demandes qu’elle avait formulées dans sa requête, partant du
postulat formel que la République fédérative de Yougoslavie (Serbie et
604

APPLICATION DE CONVENTION GENOCIDE (ARRÊT)

Monténégro) a accepté la compétence de la Cour en vertu de la convention
pour la prévention et la répression du crime de génocide. Si le défendeur
devait revenir sur son acceptation de la compétence de la Cour en applica-
tion de ladite convention — ce qu’en tout état de cause il n’est pas autorisé
à faire — le Gouvernement de la Bosnie-Herzégovine se réserve le droit
d’invoquer toutes les autres bases de compétence existantes, ou certaines
d’entre elles, et de formuler de nouveau toutes les conclusions et demandes
qu’il a déjà présentées, ou certaines d’entre elles.»

Au nom du Gouvernement yougoslave,

dans les exceptions préliminaires:

13

«La République fédérative de Yougoslavie prie la Cour de dire et juger:

Première exception préliminaire
A.1. Attendu que la guerre civile exclut l'existence d’un différend inter-
national,

la requête de la prétendue République de Bosnie-Herzégovine n’est pas

recevable.
Deuxième exception préliminaire

A.2. Attendu qu’Alija Izetbegovié n’occupait pas les fonctions de pré-
sident de la République à l’époque où il a donné l’autorisation d’introduire
une instance et attendu que la décision d'introduire une instance n’a pas
été prise par un organe compétent, la présidence ou le gouvernement,
Vautorisation d’introduire et de conduire une instance a été accordée en
violation d’une règle de droit interne d’importance fondamentale; en
conséquence,

la requête de la prétendue République de Bosnie-Herzégovine n’est pas

recevable.

Troisième exception préliminaire

B.i. Attendu que la prétendue République de Bosnie-Herzégovine a
violé de façon flagrante, par ses actes relatifs à l’indépendance, les obliga-
tions découlant du principe de l’égalité des droits et du droit des peuples à
disposer d’eux-mémes et que pour cette raison la notification de succession
de la Partie requérante, en date du 29 décembre 1992, à la convention de
1948 pour la prévention et la répression du crime de génocide est sans effet
juridique,

Attendu que la prétendue République de Bosnie-Herzégovine n’est pas
devenue Etat partie à la convention de 1948 pour la prévention et la
répression du crime de génocide conformément aux dispositions de la
convention elle-même,

la prétendue République de Bosnie-Herzégovine n’est pas un Etat partie
à la convention de 1948 pour la prévention et la répression du crime de
génocide et, en conséquence,

la Cour n’a pas compétence en la présente affaire.
Quatrième exception préliminaire

B.2. Attendu que la prétendue République de Bosnie-Herzégovine a été
reconnue dans des conditions qui méconnaissent les règles du droit inter-
605

14

APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

national, que celle-ci n’a jamais été établie sur le territoire qu’elle reven-
dique comme le sien et dans la forme sous laquelle elle prétend exister
depuis sa déclaration illégale d'indépendance, et attendu qu’il existe ac-
tuellement quatre Etats sur le territoire de l’ex-République yougoslave de
Bosnie-Herzégovine, la prétendue République de Bosnie-Herzégovine n’est
pas partie à la convention de 1948 pour la prévention et la répression du
crime de génocide; en conséquence,

la Cour n’est pas compétente en la présente affaire.

Cinquième exception préliminaire

C. Attendu qu'il y a en l'espèce un conflit interne entre quatre parties,
conflit auquel la République fédérative de Yougoslavie n’est pas partie
prenante, et attendu que la République fédérative de Yougoslavie n’exer-
gait aucune juridiction sur les territoires en cause pendant la période consi-
dérée,

Attendu que le mémoire de la Partie requérante est fondé sur une inter-
prétation foncièrement erronée de la convention de 1948 pour la pré-
vention et la répression du crime de génocide et qu’en conséquence les
demandes contenues dans les «conclusions» sont fondées sur des alléga-
tions de responsabilité d’Etat qui échappent au domaine d’application de la
convention et de sa clause compromissoire,

il n’existe pas de différend international au sens de l’article IX de la
convention de 1948 pour la prévention et la répression du crime de
génocide et, en conséquence,

la Cour n’est pas compétente en la présente affaire.

Si la Cour ne retient aucune des exceptions préliminaires susmention-
nées:
Sixième exception préliminaire

D.1. Sans préjudice des exceptions préliminaires qui précèdent, attendu
que la notification de succession en date du 29 décembre 1992 par laquelle
la prétendue République de Bosnie-Herzégovine a exprimé son intention
de devenir partie à la convention de 1948 pour la prévention et la répres-
sion du crime de génocide ne peut avoir pour effet que l’adhésion à la
convention,

la Cour est compétente en l’espèce à compter du 29 mars 1993 de sorte
que les demandes de la Partie requérante relatives aux actes ou faits allé-
gués par elle et intervenus antérieurement à cette date ne sont pas du
ressort de la Cour.

Au cas où la Cour refuserait de faire droit à l’exception préliminaire
visée en D.1.:
Septième exception préliminaire

D.2. Sans préjudice de la sixième exception préliminaire, si la notifica-
tion de succession de la Partie requérante en date du 29 décembre 1992 est
interprétée comme ayant pour effet que celle-ci est devenue partie à la
convention de 1948 sur le génocide à compter du 6 mars 1992, d’après la
règle du droit international coutumier, la convention de 1948 pour la pré-
vention et la répression du crime de génocide ne serait pas applicable entre
les Parties avant le 29 décembre 1992 et elle ne conférerait donc pas à la
606 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

Cour compétence à l’égard d'événements intervenus avant cette date; en
conséquence,

les demandes de la Partie requérante relatives aux actes ou faits allégués
par elle qui sont antérieurs au 29 décembre 1992 ne sont pas du ressort
de la Cour.

La République fédérative de Yougoslavie se réserve le droit de complé-
ter ou de modifier ses conclusions à la lumière des plaidoiries à venir.»
Au nom du Gouvernement de la Bosnie-Herzégovine,
dans l’exposé écrit contenant ses observations et conclusions sur les exceptions
préliminaires :
«Considérant l’exposé qui précède, le Gouvernement de la République
de Bosnie-Herzégovine demande à la Cour:

— de rejeter et écarter les exceptions préliminaires de la Yougoslavie (Ser-
bie et Monténégro); et
— de dire et juger:
i) que la Cour a compétence à l’égard des conclusions présentées dans
le mémoire de la Bosnie-Herzégovine ;
ii) que ces conclusions sont recevables.»

15. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:
Au nom du Gouvernement yougoslave,
à l’audience du 2 mai 1996:
«La République fédérative de Yougoslavie prie la Cour de dire et juger:

Première exception préliminaire

Attendu que les événements, auxquels se réfère la requête, qui se sont
produits en Bosnie-Herzégovine, constituent une guerre civile, il n'existe
aucun différend international selon les termes de l’article IX de la conven-
tion de 1948 pour la prévention et la répression du crime de génocide; en
conséquence,

la requête de la Bosnie-Herzégovine n’est pas recevable.
Deuxième exception préliminaire

Attendu que M. Alija Izetbegovié n’occupait pas les fonctions de prési-
dent de ia République à l’époque où il a donné l’autorisation d’introduire
une instance et, attendu que la décision d’introduire une instance n’a pas
été prise par un organe compétent, la présidence ou le gouvernement,
l'autorisation d'introduire et de conduire une instance a été accordée en
violation de règles de droit interne d’importance fondamentale; en consé-
quence,

la requête de la Bosnie-Herzégovine n’est pas recevable.
Troisième exception préliminaire
Attendu que la Bosnie-Herzégovine n’a pas établi sa qualité d'Etat indé-

' Le Gouvernement yougoslave a renoncé à sa quatrième exception préliminaire.

15
607

APPLICATION DE CONVENTION GENOCIDE (ARRÊT)

pendant conformément au principe de l'égalité des droits et du droit des
peuples à disposer d’eux-mêmes et pour cette raison n’a pu succéder à la
convention de 1948 pour la prévention et la répression du crime de géno-
cide,

Attendu que la Bosnie-Herzégovine n’est pas devenue partie à la conven-
tion de 1948 pour la prévention et la répression du crime de génocide
conformément aux dispositions de la convention elle-même,

la Bosnie-Herzégovine n’est pas un Etat partie à la convention de 1948
pour la prévention et la répression du crime de génocide; en consé-
quence,

la Cour n’est pas compétente en la présente affaire.
Cinquième exception préliminaire

Attendu qu’il y a en l’espèce un conflit interne entre trois parties, auquel
la République fédérative de Yougoslavie n’est pas partie prenante, et

attendu que la République fédérative de Yougoslavie n’exercait aucune
juridiction sur le territoire de la Bosnie-Herzégovine à l’époque considérée,

Attendu que le mémoire de la Partie requérante repose sur une interpré-
tation fondamentalement erronée de la convention de 1948 pour la préven-
tion et la répression du crime de génocide et que, en conséquence, les
demandes de la Partie requérante figurant dans ses «conclusions» reposent
sur des allégations de responsabilité d'Etat qui se situent en dehors du

. champ d’application de la convention et de sa clause compromissoire,

16

il n’existe aucun différend international en vertu de l’article IX de la
convention de 1948 pour la prévention et la répression du crime de
génocide et, en conséquence,

la Cour n’est pas compétente en la présente affaire.

Si la Cour ne retient aucune des exceptions préliminaires susmention-
nées:
Sixième exception préliminaire

Sans préjudice des exceptions préliminaires qui précèdent, attendu que
les deux Parties ont reconnu, chacune, le 14 décembre 1995, que la conven-
tion de 1948 pour la prévention et la répression du crime de génocide
n’était pas applicable entre elles avant le 14 décembre 1995; en consé-
quence,

la Cour n’est pas compétente en la présente affaire avant le 14 décembre
1995.

Subsidiairement et sans préjudice des exceptions préliminaires formulées ci-
dessus, attendu que la notification de succession, en date du 29 décembre
1992, par laquelle la Bosnie-Herzégovine a exprimé l'intention de deve-
nir partie à la convention de 1948 pour la prévention et la répression du
crime de génocide ne peut avoir pour effet que l’adhésion à la convention,

la Cour n’est pas compétente en la présente affaire avant le 29 mars 1993

et, par conséquent, les demandes de la Partie requérante qui ont trait

aux actes ou faits qui se seraient produits avant cette date ne sont pas du
ressort de la Cour.

Au cas où la Cour refuserait de faire droit aux exceptions préliminaires
qui précèdent :
608

17

APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

Septième exception préliminaire

Si la notification de succession de la Partie requérante en date du
29 décembre 1992 est interprétée comme ayant pour effet que la Partie
requérante est devenu partie à la convention de 1948 pour la prévention et
la répression du crime de génocide à compter du 6 mars 1992 et, attendu
que le Secrétaire général de l’Organisation des Nations Unies a adressé aux
parties à ladite convention une note, datée du 18 mars 1993, les informant
de ladite succession, conformément aux règles du droit international géné-
ral, la convention de 1948 pour la prévention et la répression du crime de
génocide n’est pas applicable entre les Parties avant le 18 mars 1993 et,
attendu qu’une telle situation ne saurait conférer compétence à la Cour au
regard d'événements qui se sont produits avant le 18 mars 1993; en consé-
quence,

les demandes de la Partie requérante qui ont trait aux actes ou faits allé-
gués qui sont antérieurs au 18 mars 1993 ne sont pas du ressort de la
Cour.

En tant que derniére exception subsidiaire:

Si la notification de succession de la Partie requérante en date du
29 décembre 1992 est interprétée comme ayant pour effet que la Partie
requérante est devenu partie à la convention de 1948 pour la prévention et
la répression du crime de génocide à compter du 6 mars 1992, conformé-
ment aux règles du droit international général, la convention de 1948 pour
la prévention et la répression du crime de génocide n’est pas applicable
entre les Parties avant le 29 décembre 1992 et, attendu qu'elle ne saurait
conférer compétence à la Cour à l’égard d’événements qui se sont produits
avant le 29 décembre 1992, en conséquence,

les demandes de la Partie requérante qui ont trait aux actes ou faits allé-
gués qui sont antérieurs au 29 décembre 1992 ne sont pas du ressort de
la Cour.

Exceptions fondées sur de prétendues bases supplémentaires de compétence

Compte tenu de la demande de la Partie requérante de fonder la com-
pétence de la Cour sur les articles 11 et 16 du traité entre les principales
puissances alliées et associées et le Royaume des Serbes, Croates et Slo-
vènes, signé à Saint-Germain-en-Laye le 10 septembre 1919, la Répu-
blique fédérative de Yougoslavie prie la Cour

de rejeter ladite demande,

— au motif que le traité entre les principales puissances alliées et associées
et le Royaume des Serbes, Croates et Slovènes, signé à Saint-Germain-
en-Laye le 10 septembre 1919, n’est pas en vigueur; et subsidiairement

— au motif que la Partie requérante n’est pas fondée à invoquer la com-
pétence de la Cour sur la base des articles 11 et 16 du traité.

Compte tenu de la demande de la Partie requérante d’établir la compé-
tence de la Cour sur la base de la lettre du 8 juin 1992 qu’ont adressée
M. Slobodan Milosevié et M. Momir Bulatovié, présidents des deux Répu-
bliques yougoslaves (la Serbie et le Monténégro), au président de la com-
mission d’arbitrage de la conférence pour la paix en Yougoslavie, la Répu-
blique fédérative de Yougoslavie prie la Cour

de rejeter ladite demande,
609 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

— au motif que la déclaration figurant dans la lettre du 8 juin 1992 ne
peut pas être considérée comme une déclaration de la République fédé-
rative de Yougoslavie conformément aux règles du droit international,
et

— au motif que cette déclaration n’était pas en vigueur le 31 mars 1993 ni
après cette date.

Compte tenu de la demande de la Partie requérante d’établir la compé-
tence de la Cour sur la base de la doctrine du forum prorogatum, la Répu-
blique fédérative de Yougoslavie prie la Cour

de rejeter ladite demande,

— au motif que la demande en indication de mesures conservatoires
n’emporte pas consentement à la compétence de la Cour, et

— au motif que les conditions d’application de la doctrine du forum pro-
rogatum ne sont pas remplies. »

Au nom du Gouvernement de la Bosnie-Herzégovine,
à Paudience du 3 mai 1996:

«Considérant ce qui a été exposé par la Bosnie-Herzégovine dans toutes
ses conclusions écrites antérieures et ce qui a été affirmé par les représen-
tants de cet Etat au cours de la procédure orale de cette semaine, le Gou-
vernement de la Bosnie-Herzégovine prie respectueusement la Cour:

1) de dire et juger que la République fédérative de Yougoslavie a abusé
du droit de soulever des exceptions préliminaires que prévoient le para-
graphe 6 de l’article 36 du Statut de la Cour et l’article 79 de son Régle-
ment;

2) de rejeter les exceptions préliminaires de la République fédérative de
Yougoslavie; .

3) de dire et juger

i) que la Cour est compétente sur la base des divers motifs qui ont
été exposés dans nos conclusions écrites antérieures et qui ont été
plus amplement démontrés au cours de la présente procédure
orale au regard des conclusions présentées dans le mémoire de la
Bosnie-Herzégovine;

ii) que ces conclusions sont recevables. »

+ * x

16. Pour fonder la compétence de la Cour en l’espèce, la Bosnie-Her-
zégovine a invoqué à titre principal l’article IX de la convention sur le
génocide. La Cour se penchera d’abord sur les exceptions préliminaires
soulevées par la Yougoslavie sur ce point. Elle prendra acte auparavant
du retrait par la Yougoslavie, au cours de la procédure orale, de sa qua-
trième exception préliminaire, dont il n’échet en conséquence plus de trai-
ter. Aux termes de sa troisième exception, la Yougoslavie a contesté,
pour différents motifs, que la convention lie les deux Parties ou soit
entrée en vigueur entre elles; et, aux termes de sa cinquième exception, la
Yougoslavie a contesté, pour des raisons diverses, que le différend soumis

18
610 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

par la Bosnie-Herzégovine entre dans les prévisions de l’article IX de la
convention. La Cour examinera successivement ces deux chefs d’incom-
pétence allégués.

*

17. L’instance introduite devant la Cour oppose deux Etats dont le
territoire est situé à l’intérieur de l’ex-République fédérative socialiste de
Yougoslavie. Celle-ci a signé la convention sur le génocide le 11 décembre
1948 et a déposé son instrument de ratification, sans réserves, le 29 août
1950. Lors de la proclamation de la République fédérative de Yougosla-
vie, le 27 avril 1992, une déclaration formelle a été adoptée en son nom,
aux termes de laquelle:

«La République fédérative de Yougoslavie, assurant la continuité
de l'Etat et de la personnalité juridique et politique internationale de
la République fédérative socialiste de Yougoslavie, respectera stric-
tement tous les engagements que la République fédérative socialiste
de Yougoslavie a pris à l’échelon international.»

L’intention ainsi exprimée par la Yougoslavie de demeurer liée par les
traités internationaux auxquels était partie l’ex-Yougoslavie a été
confirmée dans une note officielle du 27 avril 1992 adressée au Secrétaire
général par la mission permanente de la Yougoslavie auprès des Nations
Unies. La Cour observe en outre qu’il n’a pas été contesté que la You-
goslavie soit partie à la convention sur le génocide. Ainsi, la Yougoslavie
était liée par les dispositions de la convention à la date du dépôt de la
requête en la présente affaire, le 20 mars 1993.

18. La Bosnie-Herzégovine, pour sa part, a communiqué le 29 dé-
cembre 1992 au Secrétaire général de l’Organisation des Nations Unies, en sa
qualité de dépositaire de la convention sur le génocide, une notification
de succession aux termes de laquelle:

«le Gouvernement de la République de Bosnie-Herzégovine, ayant
examiné la convention pour la prévention et la répression du crime
de génocide, du 9 décembre 1948, à laquelle l’ex-République fédéra-
tive socialiste de Yougoslavie était partie, souhaite être le successeur
de cette dernière et s’engage à respecter et exécuter scrupuleusement
toutes les clauses figurant dans ladite convention, avec effet à comp-
ter du 6 mars 1992, date à laquelle la République de Bosnie-Herzé-
govine est devenue indépendante».

Le 18 mars 1993, le Secrétaire général a communiqué aux parties à la
convention sur le génocide la notification ci-après:

«Le 29 décembre 1992, la notification de succession par le Gou-
vernement de la Bosnie-Herzégovine à la convention susmentionnée
a été déposée auprès du Secrétaire général, avec effet au 6 mars 1992,
date à laquelle la Bosnie-Herzégovine a assumé la responsabilité de
ses relations internationales.»

19
611 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

19. La Yougoslavie a mis en cause la validité et l’effet juridique de la
notification du 29 décembre 1992 en soutenant que la République de Bos-
nie-Herzégovine avait violé de façon flagrante, par ses actes relatifs à
l’accession à l’indépendance, les obligations découlant du «principe de
l'égalité des droits et du droit des peuples à disposer d’eux-mêmes».
Ainsi, selon la Yougoslavie, la Bosnie-Herzégovine n’avait pas qualité
pour être partie à la convention. La Yougoslavie a ensuite repris cette
objection dans la troisième exception préliminaire qu'elle a soulevée en la
présente affaire.

La Cour constate que la Bosnie-Herzégovine est devenue Membre de
l'Organisation des Nations Unies à la suite des décisions prises le 22 mai
1992 par le Conseil de sécurité et l’Assemblée générale, organes compé-
tents en vertu de la Charte. Or l’article XI de la convention sur le géno-
cide ouvre celle-ci à «tout Membre des Nations Unies»; dès son admis-
sion au sein de l'Organisation, la Bosnie-Herzégovine pouvait donc
devenir partie à la convention. Peu importent alors les circonstances dans
lesquelles elle a actédé à l’indépendance.

20. Il ressort de ce qui précède que la Bosnie-Herzégovine pouvait
devenir partie à la convention par l’effet du mécanisme de la succession
d'Etats. Du reste, le Secrétaire général des Nations Unies a considéré que
tel avait été le cas, et la Cour en a pris note dans son ordonnance du
8 avril 1993 (Application de la convention pour la prévention et la répres-
sion du crime de génocide, mesures conservatoires, C.I.J. Recueil 1993,
p. 16, par. 25).

21. Les Parties au différend ont exprimé des opinions divergentes sur
les conséquences juridiques qui devraient s’attacher à la survenance d’une
succession d’Etats en l’espèce. Dans ce contexte, la Bosnie-Herzégovine a
notamment avancé que la convention sur le génocide appartient à la caté-
gorie des instruments de protection des droits de l’homme et qu’en consé-
quence la règle de la «succession automatique» s’impose. La Bosnie-
Herzégovine en conclut qu’elle est devenue partie à la convention dès son
accession à l'indépendance. La Yougoslavie a contesté toute «succession
automatique» de la Bosnie-Herzégovine à la convention sur le génocide
sur cette base ou autrement.

22. En ce qui concerne la nature de la convention sur le génocide, la
Cour rappellera ce qu’elle a déclaré dans son avis consultatif du 28 mai
1951 afférent aux Réserves à la convention pour la prévention et la répres-
sion du crime de génocide:

«Dans une telle convention, les Etats contractants n’ont pas
d'intérêts propres; ils ont seulement, tous et chacun, un intérêt
commun, celui de préserver les fins supérieures qui sont la raison
d’être de la convention. Il en résulte que l’on ne saurait, pour une
convention de ce type, parler d'avantages ou de désavantages indi-
viduels des Etats, non plus que d’un exact équilibre contractuel à
maintenir entre les droits et les charges.» (C.I.J. Recueil 1951,
p. 23.)

20
612 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

La Cour a ensuite constaté dans ce même avis:

«L’ objet et le but de la convention sur le génocide impliquent chez
l’Assemblée générale et chez les Etats qui l’ont adoptée Pintention
d’y voir participer le plus grand nombre possible d'Etats. L’exclu-
sion compléte de la convention d’un ou de plusieurs Etats, outre
qu’elle restreindrait le cercle de son application, serait une atteinte a
Pautorité des principes de morale et d’humanité qui sont à sa base.»
(CEJ. Recueil 1951, p. 24.)

23. Sans préjudice de l’applicabilité ou non du principe de la «succes-
sion automatique» dans le cas de certains types de traités ou conventions
internationaux, la Cour ne considère pas nécessaire, pour décider de sa
compétence en l’espéce, de se prononcer sur les questions juridiques
concernant la succession d’Etats en matière de traités qui ont été soule-
vées par les Parties. Que la Bosnie-Herzégovine soit devenue automati-
quement partie à la convention sur le génocide à la date de son accession
a l'indépendance le 6 mars 1992, ou qu’elle le soit devenue par l’effet —
rétroactif ou non — de sa notification de succession du 29 décembre
1992, en tout état de cause, elle y était partie à la date du dépôt de sa
requéte, le 20 mars 1993. Tout au plus ces questions pourraient-elles, le
cas échéant, revétir une certaine pertinence au regard de la détermination
de l’étendue ratione temporis de la compétence de la Cour, point sur
lequel la Cour se penchera plus loin (voir paragraphe 34).

24, La Yougoslavie a aussi soutenu, dans sa sixième exception pré-
liminaire, que, si la notification faite par la Bosnie-Herzégovine le 29 dé-
cembre 1992 devait être interprétée comme constituant un instrument
d'adhésion au sens de l’article XI de la convention sur le génocide, elle
n'aurait pu prendre effet, conformément à l’article XIII de la convention,
que le quatre-vingt-dixième jour suivant son dépôt, soit le 29 mars 1993.

La Cour étant parvenue à la conclusion que la Bosnie-Herzégovine
pouvait devenir partie à la convention sur le génocide par l’effet d’une
succession, la question de l’application des articles XI et XIII de la
convention n’a pas à être posée. Elle rappellera toutefois que, comme elle
Pa noté dans son ordonnance du 8 avril 1993, même si la Bosnie-Herzé-
govine devait être considérée comme ayant adhéré à la convention sur le
génocide, ce qui aurait pour conséquence que la requête pourrait être
tenue pour prématurée au moment de son dépôt le 20 mars 1993, les neuf
jours manquant à cette date auraient été couverts par le laps de temps
écoulé depuis lors, au cours duquel la Bosnie-Herzégovine aurait pu, de sa
propre initiative, remédier à ce défaut procédural par le dépôt d’une nou-
velle requête. Peu importe dès lors que la requête eût été déposée quelques
jours trop tôt. Comme elle l’indiquera dans les paragraphes suivants, la
Cour n’est pas tenue d’attacher à des considérations de forme la même
importance que celle qu’elles pourraient avoir dans le droit interne.

25. Toutefois, à l’audience, la Yougoslavie a fait valoir que, à suppo-
ser même que la Bosnie-Herzégovine ait été liée par la convention
en mars 1993, celle-ci n’aurait pu, à cette époque, entrer en vigueur entre

21
613 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

les Parties, car les deux Etats ne se reconnaissaient pas et les conditions
nécessaires pour conférer une base consensuelle à la juridiction de la
Cour faisaient par suite défaut. Telle n’est cependant plus la situation qui
prévaut depuis la signature et l’entrée en vigueur, le 14 décembre 1995,
des accords de Dayton-Paris, dont l’article X stipule:

«La République fédérative de Yougoslavie et la République de
Bosnie-Herzégovine se reconnaissent l’une l’autre comme Etats indé-
pendants souverains à l’intérieur de leurs frontières internationales.
Les autres aspects de leur reconnaissance réciproque feront l’objet de
nouveaux pourparlers. »

26. Aux fins de se prononcer sur sa compétence en l’espèce, la Cour
n’a pas à trancher la question de savoir quels peuvent être les effets d’une
situation de non-reconnaissance sur les liens contractuels entre parties à
un traité multilatéral. Il lui suffira de constater qu’à supposer même que
la convention sur le génocide ne soit entrée en vigueur entre les Parties
qu'à la signature des accords de Dayton-Paris, toutes les conditions sont
à présent réunies pour fonder la compétence de la Cour ratione personae.

Certes, la compétence de la Cour doit normalement s’apprécier à la
date du dépôt de l’acte introductif d'instance. Cependant la Cour, comme
sa devancière, la Cour permanente de Justice internationale, a toujours eu
recours au principe selon lequel elle ne doit pas sanctionner un défaut qui
affecterait un acte de procédure et auquel la partie requérante pourrait
aisément porter remède. Ainsi, dans l'affaire des Concessions Mavromma-
tis en Palestine, la Cour permanente s’est exprimée de la sorte:

«Même si la base de l’introduction d’instance était défectueuse
pour la raison mentionnée, ce ne serait pas une raison suffisante
pour débouter le demandeur de sa requête. La Cour, exerçant une
juridiction internationale, n’est pas tenue d’attacher à des considéra-
tions de forme la même importance qu’elles pourraient avoir dans le
droit interne. Dans ces conditions, même si l’introduction avait été
prématurée, parce que le traité de Lausanne n’était pas encore rati-
fié, ce fait aurait été couvert par le dépôt ultérieur des ratifications
requises.» (C.P.J.I. série A n° 2, p. 34.)

C’est du même principe que procède le dictum suivant de la Cour perma-
nente de Justice internationale dans l’affaire relative à Certains intérêts
allemands en Haute-Silésie polonaise:

«Même si la nécessité d’une contestation formelle ressortait de
l’article 23, cette condition pourrait être à tout moment remplie par
un acte unilatéral de la Partie demanderesse. La Cour ne pourrait
s'arrêter à un défaut de forme qu’il dépendrait de la seule Partie inté-
ressée de faire disparaître.» (C.P.J.I. série À n° 6, p. 14.)

La présente Cour a fait application de ce principe dans l’affaire du Came-
roun septentrional (C.I.J. Recueil 1963, p. 28), ainsi que dans celle des

22
614 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

Activités militaires et paramilitaires au Nicaragua et contre celui-ci ( Nica-
ragua c. Etats-Unis d'Amérique) lorsqu'elle a déclaré: «Il n’y aurait
aucun sens à obliger maintenant le Nicaragua à entamer une nouvelle
procédure sur la base du traité — ce qu’il aurait pleinement le droit de
faire.» (C.I.J. Recueil 1984, p. 428-429, par. 83.)

En l'occurrence, quand bien même il serait établi que les Parties, qui
étaient liées chacune par la convention au moment du dépôt de la
requête, ne l’auraient été entre elles qu’à compter du 14 décembre 1995, la
Cour ne saurait écarter sa compétence sur cette base dans la mesure où la
Bosnie-Herzégovine pourrait à tout moment déposer une nouvelle requête,
identique à la présente, qui serait de ce point de vue inattaquable.

Au vu de ce qui précède, la Cour estime devoir rejeter la troisième
exception préliminaire de la Yougoslavie.

*

27. Reste à la Cour, pour déterminer si elle a compétence pour con-
naître de l’affaire sur la base de l’article IX de la convention sur le géno-
cide, à vérifier s’il existe entre les Parties un différend entrant dans les
prévisions de cette disposition. L'article IX de la convention est ainsi
conçu:

«Les différends entre les Parties contractantes relatifs à l’interpré-
tation, l’application ou l’exécution de la présente convention, y com-
pris ceux relatifs à la responsabilité d’un Etat en matière de génocide
ou de l’un quelconque des autres actes énumérés à l’article HI, seront
soumis à la Cour internationale de Justice, à la requête d’une partie
au différend.»

C’est sur la compétence ratione materiae ainsi définie que porte la cin-
quième exception de la Yougoslavie.

28. En leur dernier état, les demandes présentées à titre principal par la
Bosnie-Herzégovine tendent à ce que la Cour dise et juge que la Yougo-
slavie a violé de diverses façons la convention sur le génocide; ordonne à
la Yougoslavie de mettre fin aux actes contraires aux obligations stipulées
dans la convention; et dise que la Yougoslavie a engagé sa responsabilité
internationale à raison de ces violations, dont elle doit réparer les consé-
quences de manière appropriée. Si la Yougoslavie s’est abstenue de dépo-
ser un contre-mémoire au fond et a soulevé des exceptions préliminaires,
elle n’en a pas moins globalement rejeté toutes les allégations de la Bos-
nie-Herzégovine, que ce soit au stade des procédures afférentes aux
demandes en indication de mesures conservatoires, ou au stade de la pré-
sente procédure relative auxdites exceptions.

29. Conformément à une jurisprudence bien établie, la Cour constate
en conséquence qu’il persiste

«une situation dans laquelle les points de vue des deux parties, quant
à l’exécution ou à la non-exécution de certaines obligations décou-
lant d[’un traité], sont nettement opposés» ({nterprétation des traités

23
615 APPLICATION DE CONVENTION GENOCIDE (ARRÊT)

de paix conclus avec la Bulgarie, la Hongrie et la Roumanie, pre-
mière phase, avis consultatif, C.I.J. Recueil 1950, p. 74)

et que, du fait du rejet, par la Yougoslavie, des griefs formulés à son
encontre par la Bosnie-Herzégovine, «il existe un différend d’ordre juri-
dique» entre elles (Timor oriental (Portugal c. Australie), C.I.J. Recueil
1995, p. 100, par. 22).

30. Pour asseoir sa compétence, la Cour doit cependant encore s’as-
surer que le différend en question entre bien dans les prévisions de Par-
ticle [X de la convention sur le génocide.

La Yougoslavie le conteste. Elle exclut l’existence, en lespéce, d’un
«différend international» au sens de la convention en se fondant sur deux
propositions: d’une part, le conflit qui a eu pour théâtre certaines parties
du territoire du demandeur aurait été de nature interne, la Yougoslavie
n’y aurait pas été partie et elle n’aurait pas exercé de juridiction sur ce
territoire à l’époque considérée; et, d’autre part, la responsabilité d'Etat
telle que visée dans les demandes de la Bosnie-Herzégovine serait exclue
du champ d’application de l’article IX.

31. La Cour se penchera d’abord sur la première proposition formulée
par la Yougoslavie.

Elle commencera à cet effet par rappeler les termes de l’article I de la
convention sur le génocide, ainsi libellé:

«Les Parties contractantes confirment que le génocide, qu’il soit
commis en temps de paix ou en temps de guerre, est un crime du
droit des gens, qu’elles s’engagent à prévenir et à punir.»

La Cour n’aperçoit dans cette disposition aucun élément qui subordon-
nerait l’applicabilité de la convention à la condition que les actes qu’elle
vise aient été commis dans le cadre d’un conflit de nature déterminée. Les
parties contractantes y expriment leur volonté de considérer le génocide
comme un «crime du droit des gens» qu’elles doivent prévenir et punir
indépendamment du contexte «de paix» ou «de guerre» dans lequel il se
produirait. Il en découle, de l’avis de la Cour, que la convention est appli-
cable, sans considération particulière pour les circonstances liées au carac-
tère interne ou international d’un conflit, dès lors que les actes qu’elle vise
à ses articles IT et III sont perpétrés. En d’autres termes, quelle que soit la
nature du conflit qui serve de cadre à de tels actes, les obligations de pré-
vention et de répression qui sont à charge des Etats parties à la conven-
tion demeurent identiques.

Pour ce qui est de la question de savoir si la Yougoslavie a été partie
prenante — directement ou indirectement — au conflit ici en cause, la
Cour se bornera à constater que les Parties soutiennent à cet égard des
points de vue radicalement opposés et qu’elle ne saurait, à ce stade de la
procédure, trancher cette question, qui relève clairement du fond.

S'agissant enfin des problèmes territoriaux liés à l’application de la
convention, la Cour relèvera que la seule disposition pertinente à ce pro-

24
616 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

pos, l’article VI, se contente de prévoir que les personnes accusées de l’un
des actes prohibés par la convention «seront traduites devant les tribu-
naux compétents de l’Etat sur le territoire duquel l’acte a été commis...»
Elle rappellera par ailleurs les conséquences qu’elle a inférées, dans son
avis précité du 28 mai 1951, de l’objet et du but de la convention:

«Les origines de la convention révèlent l'intention des Nations
Unies de condamner et de réprimer le génocide comme «un crime de
droit des gens» impliquant le refus du droit à l’existence de groupes
humains entiers, refus qui bouleverse la conscience humaine, inflige
de grandes pertes à l’humanité, et qui est contraire à la fois à la loi
morale et à l’esprit et aux fins des Nations Unies (résolution 96 (1) de
l’Assemblée générale, 11 décembre 1946). Cette conception entraîne
une première conséquence: les principes qui sont à la base de la
convention sont des principes reconnus par les nations civilisées
comme obligeant les Etats même en dehors de tout lien convention-
nel. Une deuxième conséquence est le caractère universel à la fois de
la condamnation du génocide et de la coopération nécessaire «pour
libérer l'humanité d’un fléau aussi odieux» (préambule de la conven-
tion).» (C.LJ. Recueil 1951, p. 23.)

Il en résulte que les droits et obligations consacrés par la convention sont
des droits et obligations erga omnes. La Cour constate que lobligation
qu’a ainsi chaque Etat de prévenir et de réprimer le crime de génocide
n’est pas limitée territorialement par la convention.

32. La Cour en vient maintenant à la seconde proposition de la You-
goslavie, relative au type de responsabilité d’Etat qui serait visée à l’ar-
ticle IX de la convention. D’après la Yougoslavie, seule serait couverte la
responsabilité découlant du manquement d’un Etat a ses obligations de
prévention et de répression telles qu’envisagées aux articles V, VI et VII;
en revanche, la responsabilité d’un Etat à raison d’un acte de génocide
perpétré par l'Etat lui-même serait exclue du champ d’application de la
convention.

La Cour observera qu’en visant «la responsabilité d’un Etat en matière
de génocide ou de l’un quelconque des autres actes énumérés à l’ar-
ticle III», l’article IX n’exclut aucune forme de responsabilité d’Etat.

La responsabilité d’un Etat pour le fait de ses organes n’est pas davan-
tage exclue par l’article IV de la convention, qui envisage la commission
d’un acte de génocide par des «gouvernants» ou des «fonctionnaires».

33. Au vu de ce qui précède, la Cour estime devoir rejeter la cinquième
exception préliminaire de la Yougoslavie. Elle fera d’ailleurs observer
qu’il ressort à suffisance des termes mêmes de cette exception que les
Parties, non seulement s’opposent sur les faits de l'espèce, sur leur impu-
tabilité et sur l’applicabilité à ceux-ci des dispositions de la convention
sur le génocide, mais, en outre, sont en désaccord quant au sens et à la
portée juridique de plusieurs de ces dispositions, dont Particle IX. Pour la
Cour, il ne saurait en conséquence faire de doute qu’il existe entre elles un
différend relatif à «l’interprétation, l’application ou l’exécution de la ...

25
617 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

convention, y compris ... la responsabilité d’un Etat en matière de géno-
cide...», selon la formule utilisée par cette dernière disposition (voir
Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de
l'accord du 26 juin 1947 relatif au siège de l'Organisation des Nations
Unies, avis consultatif, CI.J. Recueil 1988, p. 27-32).

*

34. Etant parvenue à la conclusion qu’elle a compétence en l’espèce,
tant ratione personae que ratione materiae sur la base de l’article IX de la
convention sur le génocide, il incombe encore à la Cour de préciser l’éten-
due de cette compétence ratione temporis. Dans ses sixième et septième
exceptions préliminaires, la Yougoslavie, se fondant sur le principe de la
non-rétroactivité des actes juridiques, a en effet fait valoir à titre subsi-
diaire que, quand bien même la Cour serait compétente sur la base de la
convention, elle ne pourrait connaître que des faits postérieurs aux diffé-
rentes dates auxquelles la convention aurait pu devenir applicable entre
les Parties. A cet égard, la Cour se bornera à observer que la convention
sur le génocide — et en particulier son article IX — ne comporte aucune
clause qui aurait pour objet ou pour conséquence de limiter de la sorte
l'étendue de sa compétence ratione temporis et que les Parties elles-
mêmes n’ont formulé aucune réserve à cet effet, ni à la convention, ni à
Poccasion de la signature des accords de Dayton-Paris. La Cour constate
ainsi qu'elle a compétence en l’espèce pour assurer l’application de la
convention sur le génocide aux faits pertinents qui se sont déroulés depuis
le début du conflit dont la Bosnie-Herzégovine a été le théâtre. Cette
constatation est d’ailleurs conforme à l’objet et au but de la convention
tels que définis par la Cour en 1951 et rappelés ci-dessus (voir para-
graphe 31). La Cour estime par suite devoir rejeter les sixième et septième
exceptions préliminaires de la Yougoslavie.

* *

35. Après le dépôt de sa requête, la Bosnie-Herzégovine a invoqué
diverses bases supplémentaires de compétence de la Cour en l’espèce.
Bien qu’elle se soit essentiellement prévalue, tant au cours de la procé-
dure écrite qu’orale, de l’article IX de la convention sur le génocide, la
Bosnie-Herzégovine a indiqué qu'elle maintenait ses prétentions au titre
de ces bases supplémentaires. Elle a en particulier précisé à l'audience que
si elle renonçait «à toutes les demandes [exposées dans sa requête] qui ne
sont pas directement liées au génocide commis par la Yougoslavie ou
auquel elle a contribué», lesdites bases supplémentaires pouvaient néan-
moins

«présenter un certain intérêt pour permettre à la Cour de se pronon-
cer sur certains moyens auxquels la Yougoslavie a eu recours pour
perpétrer le génocide dont elle est accusée, en particulier le recours à

26
618 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

une guerre d’agression au cours de laquelle elle a commis des infrac-
tions graves aux conventions de Genève de 1949 et aux protocoles I
et II de 1977»;

et la Bosnie-Herzégovine d’ajouter que «la Cour pourrait procéder ainsi
sur le seul fondement de l’article IX», tout en expliquant que:

«La possibilité de s’appuyer sur d’autres bases de compétence …
serait de nature au moins à ... éviter des controverses stériles entre
les Parties sur la question de savoir si ces comportements sont ou
non «suffisamment directement liés» à la convention.»

36. La Yougoslavie, pour sa part, a soutenu, au cours de la procédure,
que la Cour ne pourrait prendre en considération celles de ces bases sup-
plémentaires qui auraient pu être mentionnées dans la requête et ne l’ont
pas été. Toutefois, dans ses conclusions finales, elle n’a pas réitéré cette
objection et a prié la Cour, pour les motifs y indiqués, de décliner toute
compétence au titre desdites bases.

*

37. Ainsi que la Cour la indiqué plus haut (voir paragraphe 4), l’agent
de la Bosnie-Herzégovine a déposé au Greffe, le 31 mars 1993, le texte
d’une lettre en date du 8 juin 1992, adressée au président de la com-
mission d’arbitrage de la conférence internationale pour la paix en You-
goslavie par M. Momir Bulatovié, président de la République du Mon-
ténégro, et M. Slobodan Milosevic, président de la République de
Serbie. Selon la traduction frangaise de cette lettre, fournie par la Bosnie-
Herzégovine, ceux-ci s’y exprimaient notamment comme suit:

«La RF yougoslave est d’avis que toutes les disputes légales qui ne
peuvent pas étre résolues entre la RF yougoslave et les anciennes
républiques yougoslaves, qu’elles devraient étre soumises a la Cour
internationale de la Paix, qui est le principal organe judiciaire des
Nations Unies.

En conséquence, et étant donné que les questions demandées dans
votre lettre sont de nature légale, la RF yougoslave propose que, en
cas où une solution n’est pas trouvée entre les participants à la
conférence, les questions susmentionnées soient jugées par la Cour
internationale de la Paix, en concordance avec son Statut.»

La Cour estime que, compte tenu des circonstances dans lesquelles la
lettre en question a été écrite, ainsi que des déclarations qui l’ont suivie,
elle ne peut considérer celle-ci comme exprimant un engagement immé-
diat des deux présidents, ayant force obligatoire pour la Yougoslavie,
d’accepter inconditionnellement que soit soumise à la Cour, par requête
unilatérale, une grande diversité de différends juridiques. Elle confirme
ainsi la conclusion provisoire à laquelle elle était parvenue à cet égard
dans ses ordonnances du 8 avril (C.1.J. Recueil 1993, p. 16-18, par. 27-
32) et du 13 septembre 1993 (C.LJ. Recueil 1993, p. 340-341, par. 32);

27
619 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

aucun argument fondamentalement nouveau ne lui a d’ailleurs été pré-
senté à ce sujet depuis lors. La Cour ne peut par suite trouver dans ladite
lettre une base supplémentaire à sa compétence dans la présente affaire.

38. La Cour a également rappelé ci-dessus (voir paragraphe 7) que,
par une communication en date du 6 août 1993, l'agent de la Bosnie-
Herzégovine a indiqué que son gouvernement entendait en outre faire
valoir, comme base supplémentaire de compétence, le traité entre les Puis-
sances alliées et associées (les Etats-Unis d’Amérique, l’Empire britan-
nique, la France, l’Italie et le Japon) et le Royaume des Serbes, Croates
et Slovènes, signé à Saint-Germain-en-Laye le 10 septembre 1919 et entré
en vigueur le 16 juillet 1920. Le chapitre I de ce traité concerne la protec-
tion des minorités et comporte un article 11 aux termes duquel:

«L'Etat serbe-croate-slovène agrée que tout membre du Conseil
de la Société des Nations aura le droit de signaler à l’attention du
Conseil toute infraction ou danger d'infraction à l’une quelconque
de ces obligations, et le Conseil pourra prendre telles mesures et don-
ner telles instructions qui paraîtront appropriées et efficaces dans la
circonstance.

L'Etat serbe-croate-slovène agrée en outre qu’en cas de divergence
d'opinion, sur des questions de droit ou de fait concernant ces ar-
ticles entre l’Etat serbe-croate-slovéne et l’une quelconque des prin-
cipales Puissances alliées et associées ou toute autre Puissance,
membre du Conseil de la Société des Nations, cette divergence sera
considérée comme un différend ayant un caractère international
selon les termes de l’article 14 du Pacte de la Société des Nations.
L'Etat serbe-croate-slovène agrée que tout différend de ce genre
sera, si l’autre partie le demande, déféré à la Cour permanente de
Justice internationale. La décision de la Cour permanente sera sans
appel et aura la même force et valeur qu’une décision rendue en
vertu de l’article 13 du Pacte.»

Quant au chapitre II, concernant la succession en matière de traités, le
commerce, le traitement des navires étrangers et la liberté de transit, il
comporte un article 16 qui prévoit notamment que:

«Tous les droits et privilèges accordés par les articles précédents
aux Puissances alliées et associées seront également acquis à tous les
Etats Membres de la Société des Nations.»

La Bosnie-Herzégovine soutient pour l’essentiel que, par l’effet de ces
deux dispositions, tout Membre de la Société des Nations pouvait por-
ter devant la Cour permanente un différend tombant sous le coup de
l'article 11; que l’Assemblée générale des Nations Unies s’est substituée
au Conseil de la Société des Nations en la matière; et que la Bosnie-
Herzégovine, étant Membre de l'Organisation des Nations Unies, peut
aujourd’hui, par le jeu de l’article 37 du Statut, saisir la présente Cour,
sur la base du traité de 1919, de son différend avec la Yougoslavie.

La Cour considère que, dans la mesure où la Yougoslavie serait

28
620 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

aujourd’hui liée par le traité de 1919 en tant que successeur du Royaume
des Serbes, Croates et Slovènes, ses obligations, en vertu de ce traité,
seraient limitées à son territoire actuel; or elle constate que la Bosnie-
Herzégovine n’a présenté dans sa requête aucune demande concernant le
traitement des minorités en Yougoslavie. Dans ces conditions, la Cour ne
peut pas retenir le traité de 1919 comme une base sur laquelle sa compé-
tence en l'espèce pourrait être fondée. Elle confirme donc, sur ce point
aussi, la conclusion provisoire à laquelle elle était parvenue dans son
ordonnance du 13 septembre 1993 (C.LJ. Recueil 1993, p. 339-340,
par. 29-31); aucun argument fondamentalement nouveau n’a d’ailleurs, à
cet égard non plus, été avancé depuis lors.

39. Comme la Cour la également rappelé ci-dessus (voir para-
graphe 7), la Bosnie-Herzégovine, par une lettre de son agent datée du
10 août 1993, a encore invoqué en tant que base supplémentaire de com-
pétence en l’espèce

«le droit international de la guerre coutumier et conventionnel et ... le
droit international humanitaire, y compris, mais sans que cette énu-
mération soit limitative, les quatre conventions de Genève de 1949, le
premier protocole additionnel de 1977 à ces conventions, le règlement
annexé à la convention de La Haye de 1907 concernant les lois et cou-
tumes de la guerre sur terre, le statut du Tribunal de Nuremberg, le
jugement qu’il a rendu et les principes qu’il a appliqués».

Ainsi qu’elle l’a déjà relevé dans son ordonnance du 13 septembre 1993
(C.LJ. Recueil 1993, p. 341, par. 33), la Cour n’aperçoit dans aucun des
instruments précités de clause afférente à sa compétence. Elle note au
demeurant que le demandeur n’a plus fait état, par la suite, de cette base
de compétence comme telle.

40. La Bosnie-Herzégovine a enfin avancé, à un stade ultérieur de la
procédure, deux thèses connexes visant à asseoir la compétence de la
Cour en l’espèce sur d’autres bases encore.

Selon la première de ces thèses, la Yougoslavie aurait, par divers
aspects de son comportement au cours des procédures incidentes ouvertes
par les demandes en indication de mesures conservatoires, acquiescé à la
compétence de la Cour sur la base de l’article IX de la convention sur le
génocide. La Cour étant parvenue ci-dessus à la conclusion qu’elle a com-
pétence sur la base de cette disposition, elle n’a plus à se pencher sur cette
question.

Selon la seconde thèse, la Yougoslavie ayant, le 1% avril 1993, recom-
mandé elle-même l’indication de mesures conservatoires dont certaines
tendaient à la protection de droits non couverts par la convention sur le
génocide, elle aurait, conformément à la doctrine du forum proroga-
tum (stricto sensu), consenti à ce que la Cour dispose en l’espèce d’une
compétence plus large que celle prévue à l’article IX de la convention.
Compte tenu de la nature des mesures conservatoires ultérieurement sol-
licitées par la Yougoslavie le 9 août 1993 — lesquelles tendaient exclusi-
vement à la protection de droits conférés par la convention sur le géno-

29
621 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

cide —, ainsi que des déclarations non équivoques par lesquelles la
Yougoslavie a constamment contesté la compétence de la Cour — que ce
soit sur la base de la convention sur le génocide ou sur toute autre base
— au cours de la suite de la procédure, la Cour estime devoir confirmer
la conclusion provisoire à laquelle elle était parvenue à ce sujet dans son
ordonnance du 13 septembre 1993 (CIJ. Recueil 1993, p. 341-342,
par. 34). La Cour ne trouve pas que le défendeur a exprimé en l’espèce un
consentement «volontaire, indiscutable» (voir Détroit de Corfou, excep-
tion préliminaire, arrêt, 1948, C.I.J. Recueil 1947-1948, p. 27) qui lui
accorderait une compétence excédant celle qu’elle s’est déjà reconnue au
titre de l’article IX de la convention sur le génocide.

41. Il découle de ce qui précède que la Cour ne peut retenir aucune des
bases supplémentaires de compétence invoquées par le demandeur et
qu’elle n’est compétente pour connaître de l’affaire que sur la base de
l’article IX de la convention sur le génocide.

x * x

42. S’étant prononcée sur les exceptions soulevées par la Yougoslavie
au sujet de sa compétence, la Cour passera maintenant à Pexamen des
exceptions yougoslaves qui ont trait a la recevabilité de la requéte.

a

43. Selon la premiére exception préliminaire de la Yougoslavie, la
requête serait irrecevable motif pris de ce qu’elle se réfère à des événe-
ments survenus dans le cadre d’une guerre civile, et qu’il n’existerait en
conséquence aucun différend international sur lequel la Cour pourrait se
prononcer.

Cette exception est très proche de la cinquième exception sur laquelle
la Cour s’est déjà penchée ci-dessus (paragraphes 27-33). En répondant à
cette dernière exception, la Cour a également, en réalité, répondu à la
présente. Ayant constaté qu’il existe bien entre les Parties un différend
entrant dans les prévisions de Particle IX de la convention sur le génocide
— c’est-à-dire un différend international —, la Cour ne saurait conclure
au caractère irrecevable de la requête au seul motif que, pour trancher ce
différend, elle serait amenée à prendre en considération des événements
survenus, le cas échéant, dans un contexte de guerre civile. La première
exception de la Yougoslavie doit par suite être rejetée.

44. Aux termes de la deuxième exception de la Yougoslavie, la requête
serait irrecevable parce que M. Alija Izetbegovié n’aurait pas occupé les
fonctions de président de la République — mais seulement celles de pré-

30
622 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

sident de la présidence — au moment où il a donné l’autorisation d’intro-
duire l’instance, et que cette autorisation aurait de ce fait été accordée en
violation de règles de droit interne d'importance fondamentale. La You-
goslavie a également soutenu que M. Izetbegovié n’aurait pas même
exercé légalement, à l’époque, les fonctions de président de la présidence.

La Cour n’a pas, pour se prononcer sur cette exception, à examiner les
dispositions de droit interne qui ont été invoquées à Pappui ou à Fen-
contre de ladite exception au cours de la procédure. Conformément au
droit international, il ne fait pas de doute que tout chef d’Etat est pré-
sumé pouvoir agir au nom de l’Etat dans ses relations internationales
(voir par exemple la convention de Vienne sur le droit des traités, art. 7,
par. 2 a)). Or, comme la Cour l’a constaté dans son ordonnance du
8 avril 1993 (C.L.J. Recueil 1993, p. 11, par. 13), au moment du dépôt de
la requête, M. Izetbegovié avait été reconnu, en particulier par l’Orga-
nisation des Nations Unies, comme étant le chef d’Etat de la Bosnie-
Herzégovine. De surcroît, la qualité de chef d'Etat a continué de lui
être reconnue dans de nombreuses enceintes internationales par la suite
et plusieurs accords internationaux — parmi lesquels les accords de Day-
ton-Paris — portent sa signature. La deuxième exception préliminaire de
la Yougoslavie doit en conséquence aussi être rejetée.

*

45. La Cour conclut de ce qui précéde que la requéte déposée par la
Bosnie-Herzégovine le 20 mars 1993 est recevable.

x *

46. La Cour a pris acte du retrait de la quatrième exception et a rejeté
les autres exceptions préliminaires de la Yougoslavie. Au terme du pré-
sent arrêt, elle tient à préciser qu’elle n’en considère pas pour autant que
la Yougoslavie aurait, en présentant ces exceptions, abusé des droits
qu’elle tire en la matière du paragraphe 6 de l’article 36 du Statut de la
Cour et de l’article 79 de son Règlement. La Cour rejette donc la
demande formulée à cet égard par la Bosnie-Herzégovine dans ses conclu-
sions finales. La Cour doit, dans chaque instance introduite devant elle,
vérifier si elle a compétence pour connaître de l’affaire et, le cas échéant,
si la requête est recevable; les exceptions éventuellement soulevées par la
partie défenderesse peuvent être utiles pour clarifier la situation juridique.
En l’occurrence, les exceptions préliminaires présentées par la Yougo-
slavie ont eu cette fonction. Ayant établi sa compétence en vertu de l’ar-
ticle IX de la convention sur le génocide, et ayant conclu à la recevabilité
de la requête, la Cour peut désormais procéder à l’examen du fond de
l'affaire sur cette base.

31
623 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

47. Par ces motifs,

La Cour,

1) Ayant pris acte du retrait de la quatrième exception préliminaire
soulevée par la République fédérative de Yougoslavie,

Rejette

a) par quatorze voix contre une,
les première, deuxième et troisième exceptions préliminaires;
pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi,
Koroma, Vereshchetin, Ferrari Bravo, Parra-Aranguren, juges;
M. Lauterpacht, juge ad hoc;
CONTRE: M. Kreéa, juge ad hoc;

b) par onze voix contre quatre,
la cinquième exception préliminaire;

pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Guil-
laume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Koroma,
Ferrari Bravo, Parra-Aranguren, juges; M. Lauterpacht, juge ad hoc;

CONTRE: MM. Oda, Shi, Vereshchetin, juges; M. Kreéa, juge ad hoc;

c) par quatorze voix contre une,
les sixième et septième exceptions préliminaires ;

POUR : M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi,
Koroma, Vereshchetin, Ferrari Bravo, Parra-Aranguren, juges;
M. Lauterpacht, juge ad hoc;

CONTRE: M. Kreé€a, juge ad hoc;

2) a) Par treize voix contre deux,

Dit qu’elle a compétence, sur la base de l’article IX de la convention
pour la prévention et la répression du crime de génocide, pour statuer sur
le différend ;

POUR: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Guil-
laume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Koroma,
Vereshchetin, Ferrari Bravo, Parra-Aranguren, juges; M. Lauterpacht,
juge ad hoc;

CONTRE: M. Oda, juge; M. Kreéa, juge ad hoc;

b) Par quatorze voix contre une,

Ecarte les bases supplémentaires de compétence invoquées par la Répu-
blique de Bosnie-Herzégovine; _
pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Oda,
Guillaume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi,
Koroma, Vereshchetin, Ferrari Bravo, Parra-Aranguren, juges; M. Kreca,
juge ad hoc;
CONTRE: M. Lauterpacht, juge ad hoc;

32
624 APPLICATION DE CONVENTION GÉNOCIDE (ARRÊT)

3) Par treize voix contre deux,

Dit que la requête déposée par la République de Bosnie-Herzégovine le
20 mars 1993 est recevable.
pour: M. Bedjaoui, Président; M. Schwebel, Vice-Président; MM. Guil-
laume, Shahabuddeen, Weeramantry, Ranjeva, Herczegh, Shi, Koroma,
Vereshchetin, Ferrari Bravo, Parra-Aranguren, juges; M. Lauterpacht,
juge ad hoc;
CONTRE: M. Oda, juge; M. Kreca, juge ad hoc.

Fait en français et en anglais, le texte français faisant foi, au Palais de
la Paix, 4 La Haye, le onze juillet mil neuf cent quatre-vingt-seize, en trois
exemplaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République de
Bosnie-Herzégovine et au Gouvernement de la République fédérative de
Yougoslavie.

Le Président,
{Signé) Mohammed BEDIAOUI.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. Oba, juge, joint une déclaration à l’arrêt; MM. Sui et VERESHCHETIN,
juges, joignent une déclaration commune à l’arrêt; M. LAUTERPACHT,
juge ad hoc, joint une déclaration à l’arrêt.

MM. SHAHABUDDEEN, WEERAMANTRY et PARRA-ARANGUREN, juges,
joignent à l’arrêt les exposés de leur opinion individuelle.

M. Kreca, juge ad hoc, joint à l'arrêt exposé de son opinion dissi-
dente.

(Paraphé) M.B.
(Paraphé) E.V.O.

33
